DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, they depend from now cancelled claim 4. For purposes herein, claim 5 is read as depending from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9-10 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prizmich (US 7,300,063).
In re claim 1, Prizmich teaches a first skate (10a) connected to a plurality of wheels (92a, 112a), and including at least one receiving region (20a, 40a); a second skate (10b) connected to a plurality of wheels (92b, 112b), and including an outer lateral surface (24, 28, 76) and at least one receiving region having a corresponding at least one aperture (78) through the outer lateral surface; and at least one rod (130a) connected to the first skate and the second skate to couple the first skate with the second skate (fig. 3), wherein, the at least one rod is connected to the first skate via a corresponding one of the at least one receiving region of the first skate, the at least one rod is connected to the second skate via a corresponding one of the at least one receiving region of the second skate, and the at least one rod is configured to extend through a corresponding one of the at least one aperture through the outer lateral surface of the second skate by a variable amount (clear from fig. 3).	
In re claim 7, the examiner notes that Prizmich is capable of securing the at least one rod is secured to the first skate, such that the relative positions of the at least one rod and the first skate do not change by tightening the tightening screw.
In re claim 9, Prizmich teaches the at least one rod is configured to be selectively disconnected from the first skate and the second skate (by unscrewing the tightening screws).
In re claim 10, Prizmich teaches the first skate comprises a horizontally-oriented surface (22) configured to receive a load and a wall extending upwardly (26) above the horizontally-oriented surface in a vertical dimension, wherein the wall is configured to prevent the load from extending past an outer lateral extent of the first skate (inherent); and the second skate comprises a horizontally-oriented surface configured to receive the load and a wall extending upwardly above the horizontally-oriented surface in a vertical dimension, wherein the wall is configured to prevent the load from extending past an outer lateral extent of the second skate (clear from fig. 3).
In re claim 21, Prizmich teaches the dolly includes at least one stopping portion (side edge of platform 20), and wherein the at least one stopping portion determines a maximum angle that the dolly can be tilted, and wherein the dolly is configured to be tilted to tilt the load, and wherein only one of the plurality of first wheels and only one of the plurality of second wheels maintain contact on a resting surface when the dolly is tilted (inherent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5-6,11,14-18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prizmich as applied above.
In re claims 2 and 11, the examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a second rod, receiving area and aperture for inclusion of a second connecting rod between the skates, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
In re claims 5 and 14, the examiner takes the position that making the rod adjustable would be obvious to one of ordinary skill in the art, since it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).  
In re claims 6 and 15, the examiner takes official notice that the use of a telescopic relationship is well known and conventional in the art for making rod like devices adjustable.
In re claim 16, the examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a second rod that is securable to the first skate, such that when the second rod is secured to the first skate, the relative positions of the second rod does not change, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
In re claim 17, the examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to ensure a second rod is configured to be selectively disconnected from the first skate and the second skate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
In re claim 18, Prizmich teaches the first skate comprises a horizontally-oriented surface (22) configured to receive a load and a wall extending upwardly (26) above the horizontally-oriented surface in a vertical dimension, wherein the wall is configured to prevent the load from extending past an outer lateral extent of the first skate (inherent); and the second skate comprises a horizontally-oriented surface configured to receive the load and a wall extending upwardly above the horizontally-oriented surface in a vertical dimension, wherein the wall is configured to prevent the load from extending past an outer lateral extent of the second skate (clear from fig. 3).
In re claim 23, Prizmich teaches the dolly includes at least one stopping portion (side edge of platform 20), and wherein the at least one stopping portion determines a maximum angle that the dolly can be tilted, and wherein the dolly is configured to be tilted to tilt the load, and wherein only one of the plurality of first wheels and only one of the plurality of second wheels maintain contact on a resting surface when the dolly is tilted (inherent).
Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prizmich as applied above, and further in view of Turner, Jr. (US 2018/0222511).
In re claims 22 and 24, Prizmich differs in that it does not teach the rods are not positioned between any two wheels of the plurality of wheels of the skates. However, attention is directed to Turner which teaches a similar device in which rods are not positioned between any two wheels. It would be obvious to one of ordinary skill in the art to incorporate the rod positions of Turner into Prizmich to more easily transport a variety of larger items like washing machines, dishwasher or the like.

Allowable Subject Matter
Claims 3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614